Citation Nr: 1141815	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  09-42 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision which was mailed to the Veteran in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2010, the Board remanded this matter so that the Veteran could be afforded a Travel Board hearing.  Consistent with the Board's remand, the Veteran was afforded such a hearing and his testimony was received at an August 2011 Travel Board hearing which was held at the St. Petersburg RO.  At that time, additional evidence consisting of a June 2009 lumbar spine MRI report and VA treatment records from September to November 2009 was received by VA with an accompanying waiver of review by the agency of original jurisdiction (AOJ) executed in accordance with 38 C.F.R. § 20.1304(c).  The Board has associated the newly received evidence with the claims file and has considered it as part of the record on appeal.

The Board notes that a separate claim for service connection for a neck disorder was received by VA in March 2011.  In response, the RO issued a notice letter to the Veteran, advising him as to the evidence that is necessary to substantiate his claim and also as to the relative responsibilities of VA and the Veteran in connection with his claim.  That claim has not yet been adjudicated by the RO, and hence, is not presently before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his August 2011 Travel Board hearing, the Veteran testified that he had initially received post-service treatment for his claimed low back disorder at North Broward Medical Center in 1990, less than a year after his discharge from active duty service.  The Veteran also testified that he subsequently sought further treatment at that facility on multiple occasions.

As the Veteran had not previously identified any private or VA treatment, no efforts have been made to obtain the Veteran's treatment records from North Broward Medical Center or from any other treatment provider.  The Veteran's treatment records from North Broward Medical Center are highly likely to be relevant to the issue of the nature and etiology of the Veteran's claimed low back disorder.  As such, efforts to obtain those records should be made in accordance with the provisions of 38 C.F.R. § 3.159(c)(1).  Efforts should also be made to obtain records for any treatment received by the Veteran for his low back disorder since November 2009, which is the date of the most recent treatment record currently associated with the claims file.  38 C.F.R. § 3.159(c)(1) and (2).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for a low back disorder.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and, must also provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the address for North Broward Medical Center, as well as the name(s) and address(es) of any private or VA medical providers who have provided treatment for his low back disorder since November 2009.

2.  Then, the Veteran's treatment records from North Broward Medical Center and records from any other treatment provider identified by the Veteran should be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Then, the RO should perform any additional development as it deems necessary based upon its review of all of the evidence associated with the claims file. 

4.  After completion of the above development, the Veteran's claim for service connection for a low back disorder should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


